DECISION
The application of the above-named defendant for a review of the sentence of ten years for robbery with 26 days jail time credit, imposed on September 16, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The last five years of the sentence be suspended and during that period of time the defendant be placed under the supervision and control of the State Board of Pardons subject to all of its rules and regulations.
Although the presumption is that the sentencing judge was correct in his determination, and he may be in this case, and it is true that the sentence here could have been for life or years without limit, nevertheless, it has been made to appear to this Court that the interests of justice, the individual, the crime, and the sentencing goals kept in mind, will be just as well served by making possible an earlier consideration for parole or release of the defendant, with a desirable period of time remaining for supervision. In reaching this conclusion we have taken into account defendant’s lack of a prior criminal record, his age of about 21 years, and his military record which includes a Vietnam Defense Medal with a Bronze Star, as well as four years of service with an Honorable Discharge.
We thank Paul Smith, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.